Citation Nr: 1217097	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a left hip disorder. 

3.  Entitlement to service connection for a left buttock disorder.  

4.  Entitlement to service connection for a left leg disorder.  

5.  Entitlement to service connection for a sciatic nerve disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to November 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  

In July 2010, the Veteran presented sworn testimony during a hearing at the St. Paul RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  In a January 2012 letter, the Board informed the Veteran that the VLJ who conducted that hearing was no longer employed by the Board and offered the Veteran the opportunity to testify at another hearing pursuant to 38 C.F.R. §20.717 (2011).  In correspondence dated in February 2012, the Veteran indicated that he did not wish to appear at another hearing and requested that his case be considered based on the evidence of record.  

In a December 2010 decision, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board requested that the RO (1) obtain the Veteran's treatment records from the appropriate VA medical facilities and (2) schedule the Veteran for a VA examination to determine the nature and etiology of any current low back, left hip, left buttock, left leg, and/or sciatic nerve disorder present.  In December 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA orthopedic and neurological examination.  The examination was completed in January 2011, and copies of the VA examination report as well as the Veteran's updated VA treatment records have been associated with his claims file.  The AMC subsequently readjudicated the claim and, upon denial, issued a Supplemental Statement of the Case (SSOC) in November 2011.  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Unfortunately, another remand of the Veteran's claim is necessary.  The Board regrets the delay caused by this remand.  After a thorough review of the claims file, however, the Board finds that further procedural and evidentiary development of the issues on appeal is necessary prior to a final adjudication of this appeal.  For the reasons set forth below, this appeal is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

At the July 2010 hearing, the Veteran testified that his current low back, left hip, left buttock, left leg, and sciatic nerve problems were related to injuries that he sustained in service.  Specifically, the Veteran maintains that these injuries were the result of a fall that took place when he was hit by a judo move made by one of his fellow servicemen.  According to the Veteran, he has continued to experience pain and discomfort in his back, as well as the surrounding areas of his lower left extremity, since then, and his claimed disorders are related to this in-service injury.  
The Veteran also testified that the intense pain that he experiences in his left lower extremity causes him to walk with an altered gait, further aggravating his current back condition.  In essence, the Veteran maintains that his low back disorder may also be secondary to his sciatic nerve, left leg, left hip, and/or left buttock disorders.  See July 2010 Hearing Transcript (T.), pp. 14-16.  However, a review of the claims file reflects that the Veteran was not provided with appropriate notice informing him of the evidence necessary to substantiate a secondary service claim.  

Pursuant to the December 2010 Board Remand, the Veteran was afforded a VA examination in January 2011, at which time he provided his military history and reported that the pain and tenderness in his back and left lower extremity began in 2000.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  The examiner also provided a diagnosis of left piriformis syndrome and determined that the Veteran's sciatic nerve disorder, as well as his left buttock, left hip and left leg issues were all problems associated with, and arising from, this diagnosis.  While the examiner provided a medical opinion as to the etiology of the Veteran's low back disorder and left piriformis syndrome, he only considered the Veteran's low back claim on a direct basis, and did not offer a medical opinion as to whether the Veteran's low back disorder may have been caused and/or aggravated by his left piriformis syndrome, and the residuals arising therefrom.  As such, the Veteran's claim should be remanded so that he can be provided with the requisite notice and be given an opportunity to undergo another VA examination to determine whether his low back disorder is secondary to his left piriformis syndrome.  

In addition, the evidence of record reflects that the Veteran received benefits from the Office of Worker's Compensation Program (OWCP) several decades ago.  Private treatment records dated in March 1990 reflect that, during a routine visit with an internist, H.W., M.D., the Veteran reported lingering low back discomfort and indicated that he was currently receiving worker's compensation for a previous back injury.  However, the claims file does not contain any records from OWCP relating to the Veteran.  When VA is on notice of records held by the Social Security Administration (SSA) or other agency which appear relevant to a pending claim, VA must obtain and consider them.  See Baker v. West, 11 Vet. App., 163, 169 (1998).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran with a corrective VCAA notice letter informing him of the information and evidence needed to substantiate the claim for service connection for a low back disorder, to include as secondary to a service-connected disability.  

2. Contact the OWCP for the purpose of obtaining and associating with the VA claims folder the Veteran's complete OWCP record.  If, after making reasonable efforts to obtain the identified records, the documents are not obtainable, notify the Veteran and (a) identify the specific records not obtainable; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Following a review of the record and an examination of the Veteran, the examiner should identify any low back disorder(s) shown on examination and provide diagnoses for all such identified disability(ies).  

For any low back disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) was(were) caused or aggravated (permanently worsened beyond normal progression) by the left piriformis syndrome, to include any symptoms in the left leg, hip, or buttock, or any sciatic nerve problems, arising therefrom.  [If the Veteran is found to have a low back disorder that is aggravated by his left piriformis syndrome, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the issues of entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability, and entitlement to service connection for left hip, left buttock, left leg, and sciatic nerve disorders.  If these benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

